DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  The recitation of   “wherein said automotive vehicle pillar interior wall of a hollow structural member” appears to be and incomplete sentence.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3 and  6-7, 10- 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lande alone or in  combination with Bock and further in combination with US 2013/0186551 to Henry et al.,  (hereinafter “Henry”) and further in combination with  US PGPub 2012/0171372 to Looi et al., (hereinafter “Looi”).
Lande discloses a system for sealing a cavity of an automotive vehicle frame.  See the entire document.  The system disclosed by Lade comprises (a) a wall associated with an automotive vehicle part; and (b) at least one pellet(152) comprising a thermoplastic foamable acoustical polymer material (c) disposed by an extruder (20) attached to a robot  (22), where the robot moves the extruder relative to the wall, the robot including a computer system; wherein the at least one pellet is located into the extruder and at the outlet of the extruder, the thermoplastic foamable material is provided as a bead which is directly applied to the wall over at least a portion of said wall and in contact with said wall prior to expansion of the thermoplastic foamable said expandable material.  See figures 2-6, [0054], [0061], [0069], [0079-82], the entire document. 
The vehicle part may be a pillar [0104] or other part that is not disclosed or pictured in any of the figures as haven a wall having wall receiving baffle.  The reference discloses direct application of the  wall being free of any openings for receiving a baffle and discloses direct application of the thermoplastic polymer material to the wall. 
The expansion rate of the expandable material, when exposed to heat,  is up to 2000 %, thus fully anticipating the claimed expansion of at least 400% or at least 800 % . See, for example, [0040]. 
 As the thermoplastic foamable material upon foaming expands it inherently block sound travelling through the vehicle pillar since the sound insulation properties of the foamed materials far exceed the sound insulating properties of non-foamed materials, thus eliminating additional need for a baffle.
The reference expressly discloses various polyolefins (inherently thermoplastic polymers) as suitable materials for foamable materials, which are also inherently dry at room temperature after foaming.  See, for example, [0031]. 
It is reasonably believed that the disclosed materials [0031], when foamed at elevated temperatures, are inherently more oil absorptive and more adhesive than the walls of the pillar, thus inherently wetting the surface to which it is applied to absorb oil and other contaminants on the surface to improve adhesion.  
As discussed by Lande, the foamable material may be applied to welded bodies, making the claimed cavity of an automotive vehicle body in white at least obvious. 
See also discussion in Bock, expressly teachings that foamable sound absorbing foams are commonly placed inside of automotive cavities, such as inside pillars, adjacent to the inner walls of pillars  [0003-4, 09, etc.] and does not disclose that any additional baffle is required when using foamable materials.  Since Lande expressly discloses that the  foamable materials are used as such, i.e., sound absorption material, application of such foamable materials to the interior wall of the pillar (hollow structure) that also has an exposed surface would have been at least obvious. 
The invention as claimed, therefore would have been fully obvious from the disclosure of Lande alone or in combination of Lande with Bock and choosing a specific  hollow part, i.e., a pillar  and applying the foamable composition inside of such hollow member over the interior wall of the pillar would have been obvious from  expressed teachinsg of Lande (disclosing pillars) and Bock also disclosing such application of foa=mable composition to pillars commonly known in the art. 
While expressly disclosing polyolefin copolymers (including ethylene based copolymers) as suitable foamable materials Lande does not specifically disclose blends of ethylene copolymers as claimed. 
Henry discloses ethylene copolymer blends corresponding to the claimed, and  further expressly discloses adhesive foamable compositions based on those blend.   See the entire document, and illustrative examples, for specific copolymers and also [0040]  for properties (such as melt index of ethylene acrylate copolymer) that fully correspond to the claimed polymers/properties.
Henry further expressly discloses that foams are dry to the touch at room temperature. 
Henry further expressly discloses that such foamable adhesive compositions are suitable for applications as specifically disclosed in US PGPub 2006/0127584, i.e., Lande.  See  Henry [0018].
	Henry further expressly discloses that the foamable materials of his invention includes a first cross linking agent and a second cross linking agent with two activation temperatures.
Properties of the two crosslinking agents used in illustrative examples fully correspond to the properties of the first and the second cross linking agents as claimed.  See, for example, Table in [0055] and discussion in [0019-20].  
	Henry further discusses that the foamable materials wets the surface to which it is applied which improves the absorption of any oil and other contaminants on the surface to improve adhesion [0016]. 
Nether of the cited references addresses the adhesion-properties between the wall and the expandable thermoplastic foamable material.  However, since the expandable foamable material disclosed by Henry is substantially identical to the claimed material (and the material disclosed in the instant application) and the automotive pillar walls are made of conventionaly known materials, it is expected that the  adhesion-properties between the wall and the expandable thermoplastic foamable material as claimed would be met by applications of the materials disclosed by Henry to  an automotive pillar.  The burden is shifted to the applicants to provide factual evidence to the contrary. 
Lande, while disclosing an extruder attached to a robot, where the robot moves the extruder relative to the wall, does not discloses that the robot including a camera and a computer system (although any robot inherently includes a computer system.) However, it is well known in the art to use cameras attached to the dispensing robotic arm and computer controlling such dispensing arm to precisely control the amounts and placement of the dispensed fluid.  See, for example Looi [0006-10, 65,66].
Therefore, including a camera for precise control of the thermoplastic material placement in the system of Lande would have been obvious.

The invention as claimed, therefore, would have been obvious from the combined teaching of the cited references and using the expandable thermoplastic foamable material as disclose by Henry in the systems of Lande (alone  or as combined with Bock) would have been obvious in view of expressed teachings of Henry that the materials of his invention as suitable for  use in invention of Lande and with reasonable expectation of obtain the resulting system with properties consistent with the properties  of the materials disclosed by Henry.

Response to Arguments
Applicant's arguments filed 9-12-2022 have been fully considered but they are not persuasive. 
The applicants argue that the invention as amended requires limitations that are not disclosed in the cited prior art.
All of the limitations as claimed are addressed in the rejection as set forth above, and the invention as claimed is still considered to be unpatentable over the combined teachings of the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



/IRINA S ZEMEL/Primary Examiner, Art Unit 1765